Co Oo 1D DH nH BR WY HY

Ny NY NY NY KN NY NY NY NY YS HEY He SE EEO EEO SSO
on Dn MW fF WY NY KF CO ODO MH HT HH F&F WY YP KS S&S

 

 

Case 2:20-mj-00788-BAT Document1 Filed 12/11/20 Page 1 of 7

Chief Magistrate Judge Brian A. Tsuchida

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, CASE NO. MJ20-788

Plaintiff, COMPLAINT for VIOLATION

21 USC. §§ 841(a)1), (b)\U\O) -
Possession of Fentanyl with Intent to

Distribute
TRINIDAD QUIJADA VALENZUELA,
Defendant.

 

 

BEFORE, the Honorable Brian A. Tsuchida, Chief United States Magistrate
Judge, U.S. Courthouse, Seattle, Washington.

The undersigned complainant being duly sworn states:

COUNT 1
(Possession of Fentanyl with Intent to Distribute)

On or about December 10, 2020, in King County, within the Western District of
Washington, and elsewhere, TRINIDAD QUIJADA VALENZUELA knowingly and
intentionally possessed, with the intent to distribute, fentanyl (N-phenyl-N-[ 1-(2-
phenylethyl)-4-piperidinyl] propanamide), a substance controlled under Title 21, United
States Code, Section 812, Schedule II.

COMPLAINT/VALENZUELA - | UNITED STATES ATTORNEY
MJ20-788 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo 1D DH nH BR WY HY

Ny NY NY NY KN NY NY NY NY YS HEY He SE EEO EEO SSO
on Dn MW fF WY NY KF CO ODO MH HT HH F&F WY YP KS S&S

 

 

Case 2:20-mj-00788-BAT Document1 Filed 12/11/20 Page 2 of 7

All in violation of Title 21, United States Code, Section 841(b)(1)(C).

And the complainant states that this Complaint is based on the following
information:

I, Michelle Hardin-Pineda, being first duly sworn on oath, depose and say:

I. INTRODUCTION

l. I am a Special Agent with Immigration and Customs Enforcement (“ICE”),
Homeland Security Investigations (“HIS”), and have been so employed since February
2006. I am currently assigned to the HSI Field Office in Seattle, Washington. In my
current capacity, I investigate federal criminal violations that include drug offenses in
violation of Title 21, United States Code, Section 841.

2. I am a graduate of the Federal Law Enforcement Training Center
("FLETC") in Glynco, Georgia. While at FLETC, I completed the Criminal Investigators
Training Program and Immigration and Customs Enforcement Special Agent Training. I
have received training and gained experience in the manner and operations of drug
trafficking organizations, methods of importation and exportation, distribution, and
smuggling of controlled substances, and sources and methods of financial and money
laundering investigations. I have investigated drug trafficking organizations distributing
controlled substances, including marijuana, heroin, methamphetamine, and cocaine. As a
Special Agent, I have participated in the execution of search warrants for narcotics
violations. As a result of this training and experience, I am familiar with narcotics
trafficking, and I am particularly familiar with the narcotics traffickers who live and
operate in the Seattle area.

Il. PURPOSE OF THE AFFIDAVIT

3. The facts set forth in this Complaint are based on the following: my
personal and direct participation in the investigation, my training and experience, my
conversations with witnesses and other law enforcement personnel participating in this

and related investigations, and my review of relevant documents and reports.

COMPLAINT/VALENZUELA - 2 UNITED STATES ATTORNEY
MJ20-788 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo 1D DH nH BR WY HY

Ny NY NY NY KN NY NY NY NY YS HEY He SE EEO EEO SSO
on Dn MW fF WY NY KF CO ODO MH HT HH F&F WY YP KS S&S

 

 

Case 2:20-mj-00788-BAT Document1 Filed 12/11/20 Page 3 of 7

4. This complaint is submitted to establish probable cause for the arrest of
TRINIDAD QUIJADA VALENZUELA for possession of a controlled substance
(fentanyl) with intent to distribute in violation of Title 21 of the United States Code,
Section § 841(a)(1). Given that limited purpose, this complaint does not contain all of
the facts known to me regarding this investigation. This affidavit is intended to show
merely that there is a sufficient factual basis for a fair determination of probable cause to
support the complaint. All times listed herein are approximate.

Il. SUMMARY OF INVESTIGATION

5. In November 2020, Confidential Source 1 (CS-1) advised HSI that he/she
had been in phone contact with an unknown drug trafficker in Mexico (Mexico Contact).
According to CS-1, this drug trafficker said he could introduce him/her to another drug
trafficker in Arizona, who could provide large quantities of fentanyl pills. The Mexico
Contact gave CS-1 a phone number for this Arizona drug trafficker, and that phone
number was later identified as belonging to TRINIDAD QUIJADA VALENZUELA.

6. On or about December 4, 2020, CS-1 told HSI agents that he/she had
arranged for delivery 15,000-20,000 fentanyl pills to Washington State. CS-1 said the
plan was for the pills to be transported to Washington State the following week. On or
about December 5, 2020, the Mexico Contact told CS-1 that the 20,000 fentany] pills
were scheduled to arrive in Phoenix, Arizona, on Monday (December 7) and would leave
the next day for Washington State. On or about December 8, 2020, the Mexico Contact
gave CS-1 a phone number, 520-869-9934, as the contact number for the person who
would be transporting the pills from Arizona to Washington.

7. On December 9, 2020, CS-1 told HSI that the previous evening, the Mexico
Contact told him/her that the pills would be leaving in the morning and would arrive in
Washington around noon the following day. Later that day, CS-1 told HSI agents he/she
received confirmation that the fentanyl pills had left Phoenix, Arizona, at noon on

December 9, 2020, and were headed to Washington State. On December 10, 2020, HSI

COMPLAINT/VALENZUELA - 3 UNITED STATES ATTORNEY
MJ20-788 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo 1D DH nH BR WY HY

Ny NY NY NY KN NY NY NY NY YS HEY He SE EEO EEO SSO
on Dn MW fF WY NY KF CO ODO MH HT HH F&F WY YP KS S&S

 

 

Case 2:20-mj-00788-BAT Document1 Filed 12/11/20 Page 4 of 7

agents received information from CS-1 that the load was expected to arrive at 5:00 pm
that evening. CS-1, at the direction of HSI agents, arranged to meet and conduct the buy
at a Home Depot in Federal Way, Washington.

8. At approximately 4:35 p.m. on December 10, CS-1 received a call from
telephone number 520-869-9934 to alert him that the person transporting the pills was at
the Home Depot. Agents meet with CS-1 and another Confidential Source (CS-2), who
was going to be the person conducting the controlled buy. Agents searched CS-2 and
CS-2’s car before CS-2 drove to the Home Depot, and no contraband was found. Agents
established surveillance in the parking lot at Home Depot, and then CS-2 drove into the
area.

9. At approximately 5:25 p.m., CS-2 contacted the person at telephone
number 520-869-9934 and directed him to his/her location in the parking lot. Agents
watched a red Mini Cooper bearing California license plate 8LSU803 drove to CS-2’s
location and park next to CS-2’s car. Agents then watched as TRINIDAD QUIJADA
VALENZUELA got out of the Mini Cooper and meet with CS-2.

10. The meeting was audio recorded but conducted in Spanish. However, CS-2
reported the following during a debrief. CS-2 advised when the Mini Cooper (with a
driver and two passengers) pulled up, VALENZUELA, who was the passenger in the
backseat, got out and they talked outside. CS-2 explained to VALENZUELA that he/she
was there to check the product (or something to that effect). CS-2 said that
VALENZUELA then pulled a box of Tide detergent out of a suitcase in the trunk of the
car and they both got into the backseat. VALENZUELA opened the box and pulled out a
package. After removing the plastic, he revealed a Ziploc-type sandwich bag that
contained several thousand pills. The pills were blue with M 30 stamped on them. CS-2
then got out of the vehicle to make the call to CS-1 to confirm he/she had seen the pills.
Agents searched CS-2 and CS-2’s car following the controlled buy and again confirmed

there were no controlled substances present.

COMPLAINT/VALENZUELA - 4 UNITED STATES ATTORNEY
MJ20-788 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo 1D DH nH BR WY HY

Ny NY NY NY KN NY NY NY NY YS HEY He SE EEO EEO SSO
on Dn MW fF WY NY KF CO ODO MH HT HH F&F WY YP KS S&S

 

 

Case 2:20-mj-00788-BAT Document1 Filed 12/11/20 Page 5 of 7

11. Once CS-2 called CS-1 to confirm the presence of the fentanyl pills, agents
moved in and detained all three occupants of the Mini Cooper, including
VALENZUELA. In the back seat, agents saw a box that appeared to be Tide laundry
detergent. After obtaining consent to search the car, agents removed the box of purported
detergent and found two packages of suspected fentanyl pills. They also found the
sandwich bag of fentanyl] pills seen by CS-2 in the floorboard. As noted, the pills were
blue and stamped M 30, which I know from my training and experience to be consistent
with fentanyl pills. A narcotics detection dog was applied to the box of Tide while it was
still in the car, and the dog alerted to the odor of controlled substances. They were not
field tested due to safety concerns.

12. Each of the people in the Mini Cooper was advised of their Miranda rights
(in Spanish), and all three acknowledged they understood their rights and would speak
with law enforcement. All three stated they understood their rights and wished to speak
with agents without an attorney present.

13. The driver told agents he was just the driver of the car and knew nothing
about the sale of controlled substances. The front seat passenger told agents he saw
VALENZUELA put a box inside the car in Phoenix, Arizona, and that he knew
VALENZUELA intended to sell the box to CS-2. He denied knowledge of any
controlled substances.

14. VALENZUELA said that he received a call from someone in Mexico
telling him to do this. He said he was here from Phoenix, Arizona, to sell a box of soap.
VALENZUELA had three cellphones on him that he acknowledged were he personal
phones. Agents dialed the number that CS-1 and CS-2 had been in contact with leading
up to the controlled buy, 520-869-9934, and one of the phones seized from
VALENZUELA began to ring.

COMPLAINT/VALENZUELA - 5 UNITED STATES ATTORNEY
MJ20-788 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo 1D DH nH BR WY HY

Ny NY NY NY KN NY NY NY NY YS HEY He SE EEO EEO SSO
on Dn MW fF WY NY KF CO ODO MH HT HH F&F WY YP KS S&S

 

 

Case 2:20-mj-00788-BAT Document1 Filed 12/11/20 Page 6 of 7

CI RELIABILITY

15. | CS-1 is cooperating with HSI in exchange for monetary compensation and
immigration benefits and has been arrested for grand theft, fictitious checks, carrying a
concealed weapon, providing false ID to law enforcement, forgery and driving without a
license. CS-1 has been convicted of forgery (2010) and grand theft (2012). Asa result of
CS-1’s cooperation over the last few years, HSI agents have obtained and executed
search warrants, made arrest, seized drug proceeds and controlled substances. During the
course of the CS-1’s cooperation with HSI agents, he/she has been determined by those
agents to be reliable and to provide trustworthy and timely information.

16. | CS-2 is cooperating with HSI in exchange for monetary compensation and
immigration benefits. CS-2 has no criminal history. CS-2 has provided information
and/or participated in multiple meetings and operations that resulted in the acquisition of
controlled substances and/or drug proceeds. During the course of CS-2’s cooperation
with HSI agents, he/she has been determined by those agents to be reliable and to provide

trustworthy and timely information.

COMPLAINT/VALENZUELA - 6 UNITED STATES ATTORNEY
MJ20-788 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
bo

Co eo SD DO I SF OW

 

 

Case 2:20-mj-00788-BAT Document1 Filed 12/11/20 Page 7 of 7

IV. CONCLUSION

17. Based on the above facts, I respectfully submit that there is probable cause
to believe that TRINIDAD QUIJADA VALENZUELA knowingly and intentionally
possessed fentanyl with the intent to distribute in violation of Title 21 of the United

States Code § 841(a)(1), (b)(1)(C).

 

 

 

ARDIN-PINEDA
SPECIAL AGENT, HSI,

Based on the above-named Complainant having provided a sworn statement
attesting to the truth of the foregoing Affidavit this 11th day of December, 2020, the
Court hereby finds that there is probable cause to believe the Defendant committed the

offenses set forth in the Complaint.

Dated this 11th day of December, 2020.

167

BRIAN A. TSUCHIDA
CHIEF United States Magistrate Judge

COMPLAINT/VALENZUELA - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
